Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 1 of 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 19-21349-Civ-Scola

JOHN P. STETZENBACH, JR., a
married man,

Plaintiff,
v.
PARADISE TOURS, S.A.,

Defendant.
/

AMENDED COMPLAINT
Plaintiff, JOHN P. STETZENBACH, JR., by and through undersigned counsel, hereby
sues Defendant, PARADISE TOURS, S.A. (hereinafter, “PARADISE TOURS”), and alleges:

SUBJECT MATTER JURISDICTION

 

1. This is an action seeking damages in excess of $75,000.00, exclusive of interest,
costs, and attorney’s fees.

2. This Court has diversity subject matter jurisdiction pursuant to 28 U.S.C. § 1332
as this is a civil action in which the matter in controversy exceeds the sum or value of $75,000,
exclusive of interest and costs, and is between citizens of a State and citizens or subjects of a
foreign state.

3. This Court also has Admiralty subject matter jurisdiction pursuant to 28 U.S.C. §
1333 as this case involves a maritime tort.

THE PARTIES

4. At all times material hereto, Plaintiff, is sui juris, and is a resident of Wisconsin.

Plaintiff was a ticketed passenger on board the cruise ship, Oasis of the Seas, owned and

operated by Royal Caribbean Cruise Cruises, Ltd. (“Royal Caribbean”).
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 2 of 25

5. Defendant, PARADISE TOURS, is a Haitian company with its principal place of
business in Haiti.

6. At all times material hereto, Defendant, PARADISE TOURS, entered into a Tour
Operator Agreement in Florida with Royal Caribbean to operate a catamaran excursion known
as “Sandbar Island Getaway Tour” (hereinafter “Sandbar Island”) exclusively for Royal
Caribbean cruise passengers. See, Tour Operator Agreement attached hereto as Exhibit “A.”

7. At all times material hereto, Royal Caribbean acted in and from Florida as agent
of Defendant, PARADISE TOURS, with PARADISE TOURS’ exclusive authority to market
and sell tickets, both in Florida and elsewhere.

8. At all times material hereto, Royal Caribbean leased, operated, managed,
maintained, and/or controlled the private port located on the northern coast of Haiti, the site of
the subject accident, for the exclusive use of its cruise passengers known as Labadee. This
private port is guarded by a private security force, selected and paid for by Royal Caribbean.
The site is fenced off from the surrounding area, and passengers are not allowed to leave the
property. Food available to the tourists is brought from the cruise ships. A controlled group of
Haitian merchants are given sole rights to sell their merchandise and establish their businesses in
the resort. Royal Caribbean has exclusive control of all business operations in Labadee.

9. Defendant, PARADISE TOURS, is one of the businesses afforded controlled and
limited access to Labadee by Royal Caribbean for the purpose of operating a shore excursion
offered by Royal Caribbean to its passengers aboard cruise ships owned and operated by Royal
Caribbean.

10. At all times material hereto, the catamaran excursion on which the Plaintiff John

P. Stetzenbach, Jr. was injured is known as Sandbar Island and is a Labadee excursion. Unless

2
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 3 of 25

you are a passenger on board a Royal Caribbean cruise ship, you are not able to participate in
this excursion. In addition, this excursion can only be purchased through Royal Caribbean as
evidenced by Sandbar Island’s Facebook Page. Also, there is no other way to partake of the
catamaran excursion other than as a passenger aboard a Royal Caribbean ship that goes to
Labadee.

11. At all times material hereto, employees of Defendant, PARADISE TOURS,
operated, maintained and repaired the catamaran on which the subject accident occurred pursuant
to a Tour Operator Agreement entered into with Royal Caribbean. See, Tour Operator
Agreement attached hereto as Exhibit “A.”

VENUE

12. Defendant Royal Caribbean sold a ticket to the Plaintiff for the subject cruise
which provided:

IT IS AGREED BY AND BETWEEN PASSENGER AND CARRIER THAT

ALL DISPUTES AND MATTERS WHATSOEVER ARISING UNDER, IN

CONNECTION WITH OR INCIDENT TO THIS AGREEMENT,

PASSENGER CRUISE, CRUISETOUR, LAND TOUR OR TRANSPORT,

SHALL BE LITIGATED, IF AT ALL, IN AND BEFORE THE UNITED

STATES DISTRICT OF THE SOUTHERN DISTRICT OF FLORIDA

COURT LOCATED IN MIAMI-DADE COUNTY, FLORIDA, U.S.A., TO

THE EXCLUSION OF THE COURTS OF ANY OTHER STATE,

TERRITORY OR COUNTRY.

13. The foregoing contractual venue provision requires the Plaintiff to initiate his
claim against not only Royal Caribbean but Defendant, PARADISE TOURS, in this Court.

PERSONAL JURISDICTION

14. ‘This lawsuit alleges that the Plaintiff's injuries were a consequence of joint and

several fault by both Royal Caribbean and Defendant, PARADISE TOURS, regarding a cruise-

related catamaran excursion. Although Royal Caribbean is not a defendant in this lawsuit, it is

3
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 4 of 25

the defendant in John P. Stetzenbach, Jr. v. Royal Caribbean Cruises, Ltd., United States District
Court for the Southern District of Florida, Case No. 18-cv-25382 based upon the allegations of
joint and several fault with PARADISE TOURS and Royal Caribbean’s independent negligence
as well..

15. At all relevant times in full force and effect in the State of Florida, § § 685./01-
.102, F.S., which provides in pertinent part as it relates to personal jurisdiction over Defendant,
PARADISE TOURS, that:

The parties to any contract, agreement, or undertaking...in consideration of
or relating to any obligation arising out of a transaction in the aggregate
not less than $250,000...may to the extent permitted under the United
States Constitution, agree that the law of this state will govern such
contract... whether or not such contract...bears any relation to this state.

Notwithstanding any law that limits the right of a person to maintain an
action or proceeding, any person may, to the extent permitted under the
United States Constitution, maintain in this state an action or proceeding
against any person or other entity residing or located outside this state, if
the action or proceeding arises out of or relates to any contract,
agreement or undertaking for which a choice of the law of this state, in
whole or in part, has been made pursuant to s. 685.101 and which
contains a provision by which such person of other entity residing or
located outside this state agrees to submit to the jurisdiction of the courts
of this state. (emphasis added).

16. Defendant, PARADISE TOURS, with actual knowledge of the Florida venue
provisions of Royal Caribbean's cruise ticket, consciously, deliberately, and purposefully agreed
in writing with Royal Caribbean that their business relationship, course of dealing, and
performance concerning shore excursions, including the aforementioned catamaran excursion,
would be subject to the following:

Section 1. Tours To Be Provided

Operator [PARADISE TOURS] will provide the Tours to the Passengers in a manner that
meets the highest standards in the industry. (emphasis added)
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 5 of 25

Section 7. Insurance

Operator [PARADISE TOURS] shall maintain, throughout the term of this Agreement
and at its own expense, the types of insurance specified in Exhibit C which is annexed
hereto and hereby incorporated into this Agreement.

Exhibit C:

1. The tour operator’s insurance must provide coverage for liability alleged against
Royal Caribbean...

3. All tour operators...must name Royal Caribbean Cruises, Ltd...as additional
insureds on their certificate of insurance.

8. The insurance coverage for all Tours must include Worldwide jurisdiction.

Section 11: Indemnification

Operator [PARADISE TOURS] agrees to indemnify, hold harmless and defend Royal
Caribbean Cruises, Ltd, [and] its... affiliates, [etc.],...(collectively the “Indemnitees”),
from and against any and all losses, claims, liabilities, alleged liabilities, damages or
alleged damages, causes of action, legal fees, costs and expenses which may arise or be
claimed against the Indemnitee(s) as a consequence or arising from the business or
operations of the Operator [PARADISE TOURS] and services provided to the
Indemnitee(s) and their passengers. [O]perator shall be fully liable for acts of any [of] its
employees, officers, representatives or agents, relating to or in connection with or
otherwise arising as a consequence of the Shore Excursions.” (emphasis added)

12.2 Governing Law and Consent to Jurisdiction

“The validity, interpretation and performance of this Agreement shall be governed by the
laws of the State of Florida. (emphasis added)

Operator [PARADISE TOURS] acknowledges that pursuant to its agreement with the
Passengers, all disputes and matters arising under, in connection with or incident to the
cruise ticket agreement between the guest and the Cruise Line shall be litigated, if at all,
in and before a court located in Miami, Florida, U.S.A., [or such other jurisdiction as may
be specified in the agreement with the guest] to the exclusion of the courts of any other
State, territory, or country. Operator [PARADISE TOURS] shall take no steps that
contradict these arrangements.” (emphasis added)

Operator hereby irrevocably consents to the exclusive jurisdiction of any State or Federal
court located in Miami/Dade County in the state of Florida in the event that any action is
brought by either party pursuant to this Agreement. Operator hereby waives any venue or
other objection that it may have to any such action or proceeding being brought in any
State or Federal court located in Miami/Dade County. (emphasis added).

17. $ § 85.101-.102, FS. and the relevant agreement between Royal Caribbean and
PARADISE TOURS provide a sufficient basis for this court to exercise personal jurisdiction

over PARADISE TOURS in this case, because:
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 6 of 25

A. The relevant contract, agreement, or undertaking was in consideration of
or related to an obligation or obligations arising out of a transaction in the
aggregate not less than $250,000; and,

B. The relevant contract, agreement, or undertaking was formed in the State
of Florida and otherwise bore a substantial and reasonable relationship to
Florida, or, in the alternative, at least one of the parties (Royal Caribbean)
is a resident of Florida and/or maintains a place of business in Florida;
and,

C. The Florida forum clause in question was freely negotiated between Royal
Caribbean and PARADISE TOURS and is not otherwise unreasonable and
unjust; and,

D. The plaintiff is suing PARADISE TOURS in this Complaint for breaching
certain obligations and duties of care to Royal Caribbean's passengers
expressly undertaken and assumed by PARADISE TOURS in the
referenced agreement with Royal Caribbean; and the plaintiff is also suing
PARADISE TOURS based upon its undertaking in the same agreement to
indemnify a judgment in Florida against Royal Caribbean in plaintiffs suit
against Royal Caribbean in Florida arising from the subject excursion and
agreement. (See Count IV, infra).

E. But for the agreement in question, Royal Caribbean could not have sold
plaintiff a ticket for the subject excursion and he would not have been on
the excursion when injured.

18. Additionally, at all relevant times, there was and is in full force and effect a
subsection of the State of Florida's specific long-arm statute, Florida Statute § 48.193(1)(a),
which provides in pertinent part that:

Any person, whether or not a citizen or resident of this state, who personally or

through an agent does any of the acts enumerated in this subsection thereby

submits himself...to the jurisdiction of the courts of this state for any cause of

action arising from the doing of any of the following acts:

(a) operating, conducting, engaging in, or carrying on a business or business
venture in this state or having an office or agency in this state. (emphasis added)

19. Pursuant to Florida Statute §48.193(1)(a), this Court has personal jurisdiction
over Defendant, PARADISE TOURS, because, at all relevant times, Defendant, PARADISE
TOURS, and Royal Caribbean entered into a sales and operating agreement in Florida for the

catamaran excursion, that was otherwise subject to Florida law, and in which PARADISE
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 7 of 25

TOURS agreed to submit itself to the jurisdiction of this Florida court for suits arising from the
referenced excursions.

20. Additionally, PARADISE TOURS's agreement with Royal Caribbean expressly
authorized Royal Caribbean to act, and Royal Caribbean continuously and systematically did act,
in and from Florida as PARADISE TOURS's exclusive agent to market and sell excursion
tickets to Royal Caribbean passengers in the United States, and to bind PARADISE TOURS to
such obligation(s) without Royal Caribbean first having to confirm with PARADISE TOURS.

21. Additionally, PARADISE TOURS, in the aforementioned agreement or
undertaking, expressly agreed to undertake duties to exercise care for the safety of Royal
Caribbean's passengers by, inter alia, conforming to the “highest standards in the industry,” and
to be “fully liable” for failing to do so.

22. Royal Caribbean, while in Florida and acting as PARADISE TOURS's agent,
continuously and systematically sold tickets for the subject excursion in Florida.

23. Additionally, Royal Caribbean, at all relevant times, continuously and
systematically acted from Florida as PARADISE TOURS's sales and marketing agent in Florida
concerning the subject excursion. Therefore, PARADISE TOURS, either directly or through an
agent (i.e, RCCL), “operat[ed], conduct[ed], engage[d] in, or carr[ied] on a business or business
venture in this state,” continuously and systematically, within the requirements of Florida Statute
§ 48.193 (I) (a).

24. Furthermore, Plaintiff's causes of action against PARADISE TOURS arise in part
from or have a nexus with the doing of those acts (a) because the plaintiff would not have been
on the excursion at the time of his injuries were it not for PARADISE TOURS's business
activities in Florida (either directly or through agents), including but not limited to PARADISE

7
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 8 of 25

TOURS's solicitation and formation in Florida of its aforementioned sales and operating
agreement with Royal Caribbean and/or PARADISE TOURS deliberate, and continuous and
systematic procurement of insurance and loans in the State of Florida which were all integral to
its excursion business involving Royal Caribbean passengers; and the sale of the relevant
excursion ticket to the plaintiff from Florida by Royal Caribbean, acting as PARADISE
TOURS's exclusive marketing and sales agent in Florida; and (b) because the plaintiff is suing
PARADISE TOURS, inter alia, for breaching the duties of care PARADISE TOURS assumed
and/or undertook (expressly for the safety of Royal Caribbean cruise passengers such as the
plaintiff) under PARADISE TOURS's aforementioned Florida sales and operating agreement
with RCCL and (c) because plaintiff is suing PARADISE TOURS for negligence arising from its
relationship in Florida with Royal Caribbean in Florida; and (d) plaintiff is suing PARADISE
TOURS in this Florida lawsuit as a contractual indemnitor in Florida of Royal Caribbean (a
Florida based corporation) and because of plaintiffs claim in Florida against Royal Caribbean,
such that plaintiff would be entitled to immediate entry of a Florida judgment against
PARADISE TOURS in the event of a Florida jury verdict against Royal Caribbean in the case of
John P. Stetzenbach, Jr. v. Royal Caribbean Cruises, Ltd., United States District Court for the
Southern District of Florida, Case No. 18-cv-25382.

25. Therefore, PARADISE TOURS is subject to the personal jurisdiction of this court
pursuant to Florida Statute §48.193(1)(a).

26. Additionally, at all relevant times, there was and is in full force and effect another
subsection of the State of Florida's specific long-arm statute, Florida Statute $48.193(1)(d)

which provides in pertinent part that:
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 9 of 25

Any person, whether or not a citizen or resident of this state, who personally or
through an agent does any of the acts enumerated in this subsection thereby
submits himself...to the jurisdiction of the courts of this state for any cause of
action arising from the doing of any of the following acts:

Contract{[s] to insure any person,... located within this state at the time of
contracting. (emphasis added)

27. Sec. 48.193()(d), F.S. provides a sufficient basis for exercising personal
jurisdiction over Defendant, PARADISE TOURS, under the facts of this case because, at all
relevant times, Defendant, PARADISE TOURS, agreed with RCCL in Florida as follows:

Section 1. Tours To Be Provided
Operator [PARADISE TOURS] will provide the Tours to the Passengers in a manner that
meets the highest standards in the industry. (emphasis added)

Section 7. Insurance

Operator [PARADISE TOURS] shall maintain, throughout the term of this Agreement
and at its own expense, the types of insurance specified in Exhibit C which is annexed
hereto and hereby incorporated into this Agreement.

Exhibit C:

1. The tour operator’s insurance must provide coverage for liability alleged against
Royal Caribbean...

3. All tour operators...must name Royal Caribbean Cruises, Ltd...as additionally
insureds on their certificate of insurance.

8. The insurance coverage for all Tours must include Worldwide jurisdiction.

Section 11: Indemnification

Operator [PARADISE TOURS] agrees to indemnify, hold harmless and defend Royal
Caribbean Cruises, Ltd, [and] its... affiliates, [etc.],...(collectively the “Indemnitees”),
from and against any and all losses, claims, liabilities, alleged liabilities, damages or
alleged damages, causes of action, legal fees, costs and expenses which may arise or be
claimed against the Indemnitee(s) as a consequence or arising from the business or
operations of the Operator [PARADISE TOURS] and services provided to the
Indemnitee(s) and their passengers. [O/perator shall be fully liable for acts of any [of] its
employees, officers, representatives or agents, relating to or in connection with or
otherwise arising as a consequence of the Shore Excursions.” (emphasis added)

12.2 Governing Law and Consent to Jurisdiction
“The validity, interpretation and performance of this Agreement shall be governed by the
laws of the State of Florida. (emphasis added)
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 10 of 25

Operator [PARADISE TOURS] acknowledges that pursuant to its agreement with the
Passengers, all disputes and matters arising under, in connection with or incident to the
cruise ticket agreement between the guest and the Cruise Line shall be litigated, if at all,
in and before a court located in Miami, Florida, U.S.A., [or such other jurisdiction as may
be specified in the agreement with the guest] to the exclusion of the courts of any other
state, territory, or country. Operator [PARADISE TOURS] shall take no steps that
contradict these arrangements.” (emphasis added)

Operator hereby irrevocably consents to the exclusive jurisdiction of any State or Federal

court located in Miami/Dade County in the state of Florida in the event that any action is

brought by either party pursuant to this Agreement. Operator hereby waives any venue or
other objection that it may have to any such action or proceeding being brought in any

State or Federal court located in Miami/Dade County. (emphasis added).

28. Pursuant to Royal Caribbean's cruise ticket contract with its passengers,
performance of PARADISE TOURS's insurance defense and indemnity obligations can occur
only in Florida because of the Florida forum clause in Royal Caribbean’s cruise ticket with its
passengers.

29. Moreover, PARADISE TOURS was and is agreeing to insure, defend and
indemnify an entity, ie., Royal Caribbean which at all material times and for all material
purposes was and is located in the State of Florida.

30. PARADISE TOURS has already been performing these insurance, defense and
indemnity obligations in Florida in this matter since the time Royal Caribbean was put on written
notice of the Plaintiff's claims, months before PARADISE TOURS was sued or served with
process by the Plaintiff in this case.

31. Furthermore, Plaintiff’s causes of action against PARADISE TOURS arise in part
from or have a nexus with the doing of these acts in Florida by PARADISE TOURS because the
plaintiff has sued Royal Caribbean in Florida and plaintiff has also sued PARADISE TOURS in

Florida as contractual indemnitor in Florida of Royal Caribbean as to plaintiffs Florida causes of

action against Royal Caribbean.

10
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 11 of 25

32. Therefore, PARADISE TOURS is subject to the personal jurisdiction of this court
pursuant to Florida Statute §48.193(1)(d).

33. Additionally, at all relevant times, there was and is in full force and effect in the
State of Florida the state's general jurisdiction statute, ie., Florida Statute §. 48.193(2), which
provides in pertinent part that:

A defendant who is engaged in substantial and not isolated activity within this

state, whether such activity is wholly interstate, intrastate, or otherwise, is subject

to the jurisdiction of the courts of this state, whether or not the claim arises from

that activity. (emphasis added)

34. Further, Florida Statute § 48.193(1)() provides a sufficient basis for exercising
personal jurisdiction over Defendant, PARADISE TOURS, because, at all relevant times,
PARADISE TOURS continuously and systematically engaged in substantial and not isolated
interstate, intrastate or other activity within this state, so that there is personal jurisdiction over
Defendant, PARADISE TOURS, for Plaintiff's cause(s) of action pursuant to Florida Statute §
48.193(2).

35. Defendant, PARADISE TOURS's continuous and systematic activities and
contacts within this State, both directly and through agents, at all relevant times included but

were not limited to a combination of the following:

A. Selling or consigning excursion tickets through cruise ship lines, brokers, or
distributors to persons, firms or corporations in this State; and/or,

B. Continuing and systematically establishing and maintaining business agents in
this State, e.g., Royal Caribbean who have been and are authorized by Defendant,
PARADISE TOURS, to market and sell excursion tickets for PARADISE
TOURS in and from this State to individuals in this State and elsewhere in the
U.S. without first having to confirm with PARADISE TOURS or to seek
PARADISE TOURS's specific approval of each sale in order to bind PARADISE
TOURS to the ticket obligations to the customer; and/or,

11
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 12 of 25

Cc. Having other real or apparent agents and/or joint ventures in this State; e.g., Royal
Caribbean; and/or,

D. Having multiple, separate commercial relationships with Florida-based entities,
including, but not limited to cruise lines, travel and vacation agencies, lawyers,
banks, insurance brokers, trade associations, and marketers and/or advertisers
and/or selling agents; and/or,

E. Continuing and systematically appointing and maintaining attorneys-in-fact in
Florida to carry out business for PARADISE TOURS in Florida integral to
PARADISE TOURS 's excursion business and operations; and/or,

F. Continuing and systematically maintaining and holding out a Florida address for
its business activities in Florida integral to PARADISE TOURS's excursion
business; and/or,

G. Continuing and systematically advertising itself in this State in trade magazines
published by Florida-based companies and circulated to actual and potential
excursion customers of PARADISE TOURS in Florida, e.g., cruise lines; and/or,

H. Defending and indemnifying persons and entities in this State against Florida
lawsuits related to its excursions, including the present suit; and/or

I. Deliberately and systematically seeking out and entering into multiple, continuous
commercial excursion-related contracts in this State with several Florida-based
entities, which contain provisions by which PARADISE TOURS agreed and
agrees to accede to personal jurisdiction in a Florida and/or to be subject in whole
or in part to Florida law; and/or,

J. Other contacts with the State of Florida which may be revealed during reasonable
jurisdictional discovery.

GENERAL ALLEGATIONS

36. That on or about April 8, 2018 the Plaintiff was a passenger aboard the cruise ship

known as Oasis of the Seas operated by Royal Caribbean Cruise Limited.

37. Plaintiff also purchased a catamaran shore excursion to take place on April 13,

2018, based solely upon advertisement and information provided on the Royal Caribbean

website.

12
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 13 of 25

38. The subject excursion was offered at “Labadee Beach” a private island controlled
by and utilized exclusively by RCL ships and their passengers.

39. The fee for the excursion was charged to the Plaintiff and collected from the
Plaintiff entirely by Royal Caribbean.

40. The subject excursion could only be purchased by and participated in by RCL
passengers.

41. _ Based upon the advertising and the fact that the Plaintiff purchased it on the Royal
Caribbean website, Plaintiff reasonably believed that the catamaran excursion was operated by
Royal Caribbean.

42. Royal Caribbean never identified Defendant, PARADISE TOURS, as the owner
and operator of the catamaran excursion in its brochure or on its website or otherwise advised
Plaintiff of the identity of the catamaran excursion operator.

43. On April 13, 2018, the Oasis of the Seas docked at Labadee, Haiti for the day.
Soon thereafter the Plaintiff boarded the catamaran known as “Island Time” owned by
Defendant, PARADISE TOURS, for the Sandbar adventure as a shore excursion by Royal
Caribbean to Plaintiff.

44. The “Sandbar Island” catamaran had no identifying markings identifying it as
operated by “Paradise Tours’, a third party tour operator. No dockside signs, crew uniforms, or
other identifying marks referenced Paradise Tours.

45. | While on board the catamaran, the crew employed by Defendant, PARADISE
TOURS, operated the catamaran during the docking procedure so as to cause an unexpected and
abnormal motion of the catamaran, during the docking procedure. The sudden, unannounced

and unexpected motion of the catamaran caused the Plaintiff, John P. Stetzenbach, to fall

13
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 14 of 25

backward through an unprotected opening between the bow of the catamaran to the inside deck
multiple feet below the bow deck level, landing on his head and neck, causing injury to his
cervical spine.

46. All conditions precedent for filing and maintaining this action have been fulfilled,
performed, or waived.

COUNT I
NEGLIGENCE AGAINST PARADISE TOURS:
CONDITON OF THE CATAMARAN

Plaintiff JOHN P. STETZENBACH, JR. re-alleges all allegations pled in Paragraphs 1-
46 as if alleged fully herein and further alleges as follows:

47. At all times material hereto, the Sandbar Island catamaran was maintained by
employees of Defendant, PARADISE TOURS, with the knowledge and consent of Royal
Caribbean.

48. Defendant PARADISE TOURS owed a duty to Plaintiff to maintain the
catamaran in a reasonably safe manner including but limited to:

a. Eliminate or reduce the large, unprotected openings in the bow section of

the catamaran in which passengers, such as the Plaintiff, could easily fall
through causing serious injuries or provide handholds for safety;

b. To provide proper safeguards and block off or otherwise safeguard the

large openings of the bow section of the catamaran to prevent injuries to
passengers from falling through the large openings in the bow section of

the catamaran.

14
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 15 of 25

49. The Defendant, PARADISE TOURS, had actual knowledge of the dangerous
conditions aboard the catamaran excursion vessel as its employees were responsible for the
maintenance and repair of the catamaran.

50. The danger created by the openings in the bow of the catamaran was not open and
obvious to the Plaintiff JOHN P. STETZENBACH, JR.

51. Defendant, PARADISE TOURS, was negligent and breached its duty to Plaintiff
JOHN P. STETZENBACH, JR. to maintain the catamaran in a safe and careful manner in the
following regards:

a. Allowing the existence of large unprotected openings in the bow section

of the catamaran through which passengers, such as the Plaintiff, could
easily fall causing serious injuries;

b. Failing to properly safeguard and block off or otherwise safeguard the
large openings of the bow section of the catamaran to prevent injuries to
passengers from falling through the large openings in the bow section of
the catamaran;

52. At all relevant times, Defendant, PARADISE TOURS, acted within Royal
Caribbean’s control or right of control; and/or, PARADISE TOURS and Royal Caribbean each
was otherwise acting with the other's knowledge and acquiescence as the other's actual or
apparent agent, pursuant to representations by Royal Caribbean and by PARADISE TOURS in
Royal Caribbean promotional and tour sales materials provided to Royal Caribbean passengers
which were relied upon by the Plaintiff JOHN P. STETZENBACH, JR. in making the decision

to purchase tickets for the subject catamaran excursion.

15
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 16 of 25

53. Asadirect, and proximate, and foreseeable result of the breach of the duty alleged
above, Plaintiff JOHN P. STETZENBACH, JR. was caused to fall through the opening near the
bow of the catamaran and suffer bodily injury, pain and suffering, disability, disfigurement,
mental anguish, loss of capacity for the enjoyment of life, expense of hospitalization, surgery,
medical, and nursing care and treatment and loss of earnings and loss of the ability to earn
money. These losses are permanent and continuing.

WHEREFORE, the Plaintiff, JOHN P. STETZENBACH, JR., demands judgment
against PARADISE TOURS for damages suffered as a result of the alleged accident and injury
together with all taxable court costs and prejudgment interest.

COUNT II
NEGLIGENCE AGAINST PARADISE TOURS:
OPERATION OF THE CATAMARAN

Plaintiff JOHN P. STETZENBACH, JR. re-alleges all allegations pled in Paragraphs 1-
46 as if alleged fully herein and further alleges as follows:

54. At all times material hereto, the Sandbar Island catamaran excursion was operated
by employees of Defendant, PARADISE TOURS, with the knowledge and consent of Royal
Caribbean.

55. Defendant PARADISE TOURS owed a duty to Plaintiff to operate the catamaran
in a reasonably safe manner including but limited to:

a, Not operating the catamaran while allowing passengers to dance, stand,

sit, or otherwise proximate to the large openings in the bow section of the
catamaran while the vessel was underway;

b. Not engaging in turning maneuvers when encountering wakes and/or

waves, and/or when varying speed of the twin-hulled catamaran vessel,

16
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 17 of 25

which presented particular and unexpected dangers to passengers dancing,
standing, sitting, or otherwise being in the proximity of the large openings
in the bow section of the catamaran during such operation and maneuvers;

Cc. Not encouraging and/or engaging in distracting activities while the subject
vessel was underway, including but not limited to encouraging and
prompting dancing and/or other movement about the vessel while
underway and docking; playing music and crew members otherwise
distracting passengers while underway.

56. The Defendant, PARADISE TOURS, had actual knowledge of the dangerous
operation of the catamaran excursion vessel as its employees were responsible for the operation
of the catamaran.

57. The danger created by the openings in the bow of the catamaran was not open and
obvious to the Plaintiff JOHN P. STETZENBACH, JR.

58. Defendant, PARADISE TOURS, was negligent and breached its duty to Plaintiff
JOHN P. STETZENBACH, JR. to operate the catamaran in a safe and careful manner in the
following regards:

a. Operating the catamaran while allowing passengers to dance stand, sit, or
otherwise proximate to the large openings in the bow section of the
catamaran while the vessel was underway, docking, and otherwise in
motion;

b. Engaging in turning maneuvers when encountering wakes and/or waves,
and/or when varying speed of the twin-hulled catamaran vessel, docking,

and otherwise in motion, which presented particular and unexpected

17
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 18 of 25

dangers to passengers dancing, standing, sitting, or otherwise being in the
proximity of the large openings in the bow section of the catamaran during
such operation and maneuvers;

Cc. Encouraging and/or engaging in distracting activities while the subject
vessel was underway, and during docking procedures, including but not
limited to encouraging and prompting dancing and/or other movement
about the vessel while underway and/or docking; playing music and crew
members otherwise distracting passengers while underway; and otherwise
failing to instruct and assist passengers in staying seated and/or otherwise
in secure and safe positions aboard the vessel while the vessel was
underway, and during docking procedures; and

d. Engaging in docking maneuvers which caused the catamaran vessel to

suddenly and unexpectedly lurch while docking, causing Plaintiff, JOHN
P. STETZENBACH, JR, to lose his footing and fall into a large,
unprotected opening in the vessel.

59. At all relevant times, Defendant, PARADISE TOURS, acted within Royal
Caribbean’s control or right of control; and/or, PARADISE TOURS and Royal Caribbean each
was otherwise acting with the other's knowledge and acquiescence as the other's actual or
apparent agent, pursuant to representations by Royal Caribbean and by PARADISE TOURS
which were relied upon by the Plaintiff JOHN P. STETZENBACH, JR. in making the decision
to purchase tickets for the subject catamaran excursion.

60. Asadirect, and proximate, and foreseeable result of the breach of the duty alleged
above, Plaintiff JOHN P. STETZENBACH, JR. was caused to fall through the opening in the

18
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 19 of 25

bow of the catamaran and suffer bodily injury, pain and suffering, disability, disfigurement,
mental anguish, loss of capacity for the enjoyment of life, expense of hospitalization, surgery,
medical, and nursing care and treatment and loss of earnings and loss of the ability to earn
money. These losses are permanent and continuing.

WHEREFORE, the Plaintiff, JOHN P. STETZENBACH, JR., demands judgment
against PARADISE TOURS for damages suffered as a result of the alleged accident and injury
together with all taxable court costs and prejudgment interest.

COUNT Ill
NEGLIGENCE AGAINST PARADISE TOURS: FAILURE TO WARN

Plaintiff JOHN P. STETZENBACH, JR. re-alleges all allegations pled in Paragraphs 1-
46 as if alleged fully herein and further alleges as follows:

61. At all times material hereto, the Sandbar Island catamaran excursion was operated
by employees of Defendant, PARADISE TOURS, with the knowledge and consent of Royal
Caribbean.

62. PARADISE TOURS owed a duty to Plaintiff to warn him of dangers of which it
knew or reasonably should have known, including but limited to:

a. Duty to provide adequate warnings and/or instructions to passengers

about the danger of dancing, standing, sitting, or otherwise being in
proximity to the large openings near the bow section of the catamaran in
which passengers, such as the Plaintiff, could fall through such openings,
causing serious injuries;

b. Duty to provide adequate warnings and/or instructions to passengers about

characteristics of the subject twin-hulled catamaran vessel when engaging

19
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 20 of 25

in turning maneuvers and/or when encountering wakes or waves, and/or
when varying speed of the catamaran vessel, and during docking
procedures, and particularly about the danger of standing, sitting, or
otherwise being in the proximity of the large openings in the bow section
of the catamaran during such operation and maneuvers;

c. Duty to properly warn and/or instruct passengers of the operational

features of the catamaran while engaging in docking procedures;

d. Duty to announce, warn or otherwise instruct passengers to sit or stand

with a secure handhold during docking procedures.

63. The Defendant, PARADISE TOURS, had actual knowledge of the dangerous
conditions aboard the catamaran excursion vessel as its employees were responsible for the
operation, maintenance and repair of the catamaran.

64. The danger created by the openings near the bow of the catamaran was not open
and obvious to the Plaintiff JOHN P. STETZENBACH, JR.

65. Defendant, PARADISE TOURS, breached its duty to warn Plaintiff JOHN P.
STETZENBACH, JR. in the following regards:

a. Failing to provide adequate warnings and/or instructions to passengers

about the danger of dancing, standing, sitting, or otherwise being in
proximity with the large openings near the bow section of the catamaran in
which passengers, such as the Plaintiff, could fall through such openings,
causing serious injuries;

b. Failing to provide adequate warnings and/or instructions to passengers

about the particular operational characteristics of the subject twin-hulled

20
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 21 of 25

catamaran vessel when engaging in turning maneuvers and/or when
encountering wakes or waves, when docking, and/or when varying speed
of the catamaran vessel, and during docking procedures, and particularly
about the danger of dancing, standing, sitting, or otherwise being in the
proximity of the large openings near the bow section of the catamaran
during such operation and maneuvers;

C. Failing to properly warn and/or instruct passengers of the unusual
operational features of the catamaran while engaging in docking
procedures;

d. Failing to warn or otherwise instruct passengers to sit or stand with a
secure handhold during docking procedures.

66. At all relevant times, Defendant, PARADISE TOURS, acted within Royal
Caribbean’s control or right of control; and/or, PARADISE TOURS and Royal Caribbean each
was otherwise acting with the other's knowledge and acquiescence as the other's actual or
apparent agent, pursuant to representations by Royal Caribbean and by PARADISE TOURS
which were relied upon by the Plaintiff JOHN P. STETZENBACH, JR. in making the decision
to purchase tickets for the subject catamaran excursion.

67. Asadirect, and proximate, and foreseeable result of the breach of the duty alleged
above, Plaintiff JOHN P. STETZENBACH, JR. was caused to fall through the opening in the
bow of the catamaran and suffer bodily injury, pain and suffering, disability, disfigurement,
mental anguish, loss of capacity for the enjoyment of life, expense of hospitalization, surgery,
medical, and nursing care and treatment and loss of earnings and loss of the ability to earn

money. These losses are permanent and continuing.

21
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 22 of 25

COUNT IV
LIABILITY OF PARADISE TOURS AS INDEMNITOR

 

Plaintiff JOHN P. STETZENBACH, JR. re-alleges all allegations pled in Paragraphs 1-
46 as if alleged fully herein and further alleges as follows:

68. Defendant, PARADISE TOURS, at all relevant times, agreed in writing with
Royal Caribbean that “Operator [PARADISE TOURS] agrees to indemnify, hold harmless, and
defend Royal Caribbean Cruises, Ltd, fand] its... affiliates, fetc.],...(collectively the
“Indemnitees”), from and against any and all losses, claims, liabilities, alleged liabilities,
damages or alleged damages, causes of action, legal fees, costs and expenses which may arise or
be claimed against the Indemnitee(s) as a consequence or arising from the business or
operations of the Operator [PARADISE TOURS] and services provided to the Indemnitee(s) and
their passengers.” (emphasis added)

69. Another provision of the same agreement stated:

12.2. Governing Law and Consent to Jurisdiction

“The validity, interpretation and performance of this Agreement shall be governed by the
laws of the State of Florida. (emphasis added)

Operator [PARADISE TOURS] acknowledges that pursuant to its agreement with the
Passengers, all disputes and matters arising under, in connection with or incident to the
cruise ticket agreement between the guest and the Cruise Line shall be litigated, if at all,
in and before a court located in Miami, Florida, U.S.A., [or such other jurisdiction as may
be specified in the agreement with the guest] to the exclusion of the courts of any other
State, territory, or country. Operator [PARADISE TOURS] shall take no steps that
contradict these arrangements.” (emphasis added)

Operator hereby irrevocably consents to the exclusive jurisdiction of any State or Federal
court located in Miami/Dade County in the state of Florida in the event that any action is
brought by either party pursuant to this Agreement. Operator hereby waives any venue or
other objection that it may have to any such action or proceeding being brought in any
State or Federal court located in Miami/Dade County. (emphasis added).

70. | These provisions were intended in part to benefit of Royal Caribbean's passengers
and were in the agreement when PARADISE TOURS signed it.

22
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 23 of 25

71. Defendant, PARADISE TOURS, at all relevant times, thus knew that Royal
Caribbean could only be sued in Miami by a passenger for an excursion-related claim.

72. In the same agreement PARADISE TOURS, for pecuniary benefit, also expressly
and deliberately contracted to insure Royal Caribbean (which is based entirely in Florida and not
in the Cayman Islands) and to defend and indemnify Royal Caribbean against excursion-related
passenger suits initiated in Miami-Dade County, State of Florida, which by virtue of Royal
Caribbean’s cruise ticket contracts with its passengers, is the only place on the planet where such
suits can be brought.

73. Defendant, PARADISE TOURS, at all relevant times, agreed with Royal
Caribbean to perform these contractual defense and indemnity obligations in Florida, in a Florida
court if necessary, and to be subject to Florida and/or U.S. maritime law in such performance.

74. The relevant insurance provisions of PARADISE TOURS's agreement with Royal
Caribbean provided:

Section 7. Insurance

Operator [PARADISE TOURS] shall maintain, throughout the term of this

Agreement and at its own expense, the types of insurance specified in Exhibit C
which is annexed hereto and hereby incorporated into this Agreement.

Exhibit C:

1, The tour operator’s insurance must provide coverage for liability alleged
against Royal Caribbean...

3. All tour operators..must name Royal Caribbean Cruises, Ltd...as
additionally insureds on their certificate of insurance.

8. The insurance coverage for all Tours must include Worldwide jurisdiction.

75. In fact, the insurance procured by PARADISE TOURS to defend and indemnify
Royal Caribbean has a “definition of suits” provision which covers only passenger suits brought

in the U.S.

23
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 24 of 25

76. PARADISE TOURS was required to contract to insure Royal Caribbean as a
precondition to being enrolled in Royal Caribbean's excursion program.

77, Royal Caribbean would not have sold a ticket to plaintiff for the subject
excursion, and plaintiff would not otherwise have been on it, were it not for PARADISE
TOURS's agreement (formed in the State of Florida) to insure, defend, and indemnify Royal
Caribbean in Florida against excursion related passenger claims, which could only be initiated in
Florida as opposed to the Cayman Islands or any other place on the planet Earth.

78. Defendant, PARADISE TOURS, upon information and belief, has already begun
performance of these terms in Florida by purchasing such insurance for itself and for Royal
Caribbean in the State of Florida and by actually undertaking to defend and indemnify Royal
Caribbean against the matters raised in this Florida lawsuit, even prior to service of the complaint
upon PARADISE TOURS as co-defendant.

79. The Plaintiff, at all material times, was and is an intended, obvious beneficiary of
these insurance and indemnity provisions and would thereby be entitled to immediate entry of a
Florida judgment against PARADISE TOURS in this Florida lawsuit following a verdict and
judgment, if any, in favor of the Plaintiff against Royal Caribbean in the case of John P.
Stetzenbach, Jr. v. Royal Caribbean Cruises, Ltd., United States District Court for the Southern
District of Florida, Case No. 18-cv-25382.

WHEREFORE, the Plaintiff, JOHN P. STETZENBACH, JR., demands judgment
against PARADISE TOURS for any and all damages awarded to Plaintiff against Royal
Caribbean in the case of John P. Stetzenbach, Jr. v. Royal Caribbean Cruises, Ltd., United States
District Court for the Southern District of Florida, Case No. 18-cv-25382.

DEMAND FOR JURY TRIAL

24
Case 1:19-cv-21349-RNS Document 8 Entered on FLSD Docket 05/16/2019 Page 25 of 25

The Plaintiff hereby demands trial by jury of all issues so triable of right by a jury.

Dated this 16" day of May, 2019.

KRUPNICK CAMPBELL MALONE
BUSER SLAMA HANCOCK, P.A.
Attorneys for Plaintiff

12 Southeast 7" Street, Suite 801

Fort Lauderdale, Florida 33301
Telephone: (954) 763-8181
Facsimile: (954) 763-8292

/s/ Joseph J. Slama

BY:

 

JOSEPH J. SLAMA

Florida Bar No: 476171
CHRISTOPHER W. ROYER

Florida Bar No: 139981

Email: Pleadings-JJS@krupnicklaw.com

25
